Title: From James Madison to Robert Smith, 17 July 1810
From: Madison, James
To: Smith, Robert


Dear Sir
Montpelier July 17. 1810.
The letter from Govr. Holmes, with that from Mr. Lowry & copy of the answer, which were inclosed to me, are now returned.
I think Govr. Holmes should be encouraged in keeping a wakeful eye to occurrences & appearances in W. Florida, and in transmitting information concerning them. It will be well for him also to be attentive to the means of having his Militia in a state for any service that may be called for. In the event either of foreign interference with W. F. or of internal convulsions, more especially if threatening the neighboring tranquility, it will be proper to take care of the rights & interests of the U. S. by every measure within the limits of the Ex. Authority. Will it not be adviseable to apprize Govr. H. confidentially, of the course adopted as to W. F. and to have his co-operation in diffusing the impressions we wish to be made there?
The anecdote related by Mr. L. is interesting in several respects. I take for granted that the papers to be sent him from the Dept. of State will be adapted to the unsettled State of things in Caraccas; yet I do not recollect to have recd. for signature any Commission varied from the ordinary consular form. Accept my respects & friendly wishes
James Madison
 